Title: To Thomas Jefferson from Robert Smith, 3 July 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  July 3. 1804—
               
               I have unfortunately been suffering since Saturday under the effects of the “Ague and fever”. This day I feel as if I was not again to be troubled with it. I shall however not be able to attend the proposed meeting of the Heads of Departments, nor to accept your polite invitation to Dinner.
               A recruiting Officer is now at Baltimore for the purpose of Obtaining men for the Gun-Boat No. 1. And I have reason to believe that she will be completely ready for service in the Course of a few days. Will you be pleased to inform me what is to be her cruising station and what are to be the heads of the instructions to the Commanding Officer. The boat building at Hampton is also nearly completed and will soon be ready for Service. It is proper to inform you that neither of these boats was intended by me for the Missisippi. But if you should think that one of them ought to be sent thither, the one building at Hampton is the best calculated for that Service. Those that we are now preparing to build are, it is believed, well adapted to the Missisippi and also to the Atlantic ports. And I am perfectly satisfied they will answer all the purposes contemplated by you.
               I have given orders to Mr Fox to build two of the gun boats at this place. I am persuaded they will be built here better than at any other place. Mr Fox, as a Scientific as well as a practical man, stands high among the first in his profession. With the advantages he will possess here he will necessarily build Boats that will answer our purposes better than those that may be undertaken at a distance from us. From these and other Considerations it has appeared to me proper that one of the brigs authorised by the Law of the last session ought to be built at this place and upon my suggesting this idea to Mr Fox he has expressed a strong desire to receive from me such an order. Will you therefore be pleased to express to me your pleasure upon this subject. 
               Respectfully, Sir, I am Your Ob. Sert
               
                  
                     Rt Smith
                  
               
            